Exhibit 10.1








CONFIDENTIAL TREATMENT REQUESTED:  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[*].”  AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.






ASSET PURCHASE AGREEMENT


Dated as of August 6, 2009


By and Between


NOVARTIS INSTITUTES FOR BIOMEDICAL RESEARCH, INC.

and

OPEXA THERAPEUTICS, INC.









--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of August 6, 2009
(the “Effective Date”), by and between Novartis Institutes for BioMedical
Research, Inc., a Delaware corporation (“Novartis”) and Opexa Therapeutics,
Inc., a Texas corporation (the “Company”).  

RECITALS

WHEREAS, the Company is engaged in the research and development of the MDSC
Program (as defined below);

WHEREAS, upon the terms and conditions set forth herein, Novartis desires to
purchase, and the Company desires to assign to Novartis all of the Company
Intellectual Property (as defined below);

WHEREAS, the Company and the University of Chicago have entered into the Chicago
License, whereby the University of Chicago has licensed to the Company certain
exclusive rights as set forth in the Chicago License; and

WHEREAS, the Company wishes to assign the Chicago License to Novartis, and
Novartis wishes to assume the Chicago License from the Company, on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

Article I 

DEFINITIONS

1.1  Defined Terms.  Defined terms used in this Agreement shall have the
meanings ascribed to them as follows:

“Affiliate” shall mean, with respect to a party, any Person that controls, is
controlled by, or is under common control with that party.  For the purpose of
this definition, “control” shall mean, direct or indirect, ownership of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the equity interest in the case of any other type of legal entity, status as a
general partner in any partnership, or any other arrangement whereby the entity
or Person controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity, or the ability to
cause the direction of the management or policies of a corporation or other
entity.  In the case of entities organized under the Laws of certain countries,
the maximum percentage ownership permitted by Law for a foreign investor may be
less than fifty percent (50%), and in such case such lower percentage shall be
substituted in the preceding sentence, provided, that such foreign investor has
the power to direct the management and policies of such entity. In the case of
Novartis, “Affiliates” shall also expressly be deemed to include the Novartis
Institute for Functional Genomics, Inc., the Friedrich Miescher Institute for
Biomedical Research and their respective Affiliates.

1

--------------------------------------------------------------------------------



“Allogeneic Generation Process” shall mean an in vitro process to generate MDSCs
from a person’s blood, multiplying such MDSCs in number ex vivo, and converting
them to a therapeutic for transplantation into a different person.

“Autologous Generation Process” shall mean an in vitro process to generate MDSCs
from a person’s blood, multiplying such MDSCs in number ex vivo, and converting
them to a therapeutic for transplantation back into the same person.

“Calendar Quarter” shall mean the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

“Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

“Change in Control” of the Company shall mean (i) the Company is involved in a
merger, reorganization or consolidation in which its shareholders immediately
prior to such transaction hold less than fifty percent (50%) of the voting
securities or other voting interests representing the equity of the surviving
entity immediately after such merger, reorganization or consolidation, where
such surviving entity is or is an Affiliate of a Significant Pharmaceutical
Company, (ii) there is a bona fide sale of all or substantially all of the
Company’s assets or business relating to this Agreement to a Significant
Pharmaceutical Company, or (iii) a Significant Pharmaceutical Company acquires
effective control of the management and policies of the Company.

“Chicago License” shall mean that certain Second Amended and Restated License
Agreement, dated July 31, 2007, between the Company and the University of
Chicago, as amended as of August 5, 2009, attached hereto as Exhibit A.

“Company Intellectual Property” shall mean any Intellectual Property that is
owned by or licensed to the Company in each case which is used in, held for use
or intended for use in, or that arises out of or otherwise relates to the MDSC
Program, excluding the Intellectual Property licensed to the Company under the
Chicago License.  

“Confidentiality Agreement” shall mean the Confidential Disclosure Agreement
effective as of December 11, 2008, by and between the Company and Novartis
International AG.

“dollars” or “$” shall mean United States dollars.

“EMEA” shall mean the European Medicines Evaluation Agency or any successor
agency thereto.

“EU Regulatory Approval” shall mean (a) marketing authorization approval from
the EMEA and pricing and reimbursement approval in any three Major EU Countries
or (b) national marketing authorization approval and pricing and reimbursement
approval in any three Major EU Countries.

2

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED

“FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto.

“First Commercial Sale” shall mean the first sale of a Product or Method, by or
under the authority of Novartis, an Affiliate of Novartis, or their licensees or
sublicensees to a Third Party in a country following Regulatory Approval and
reimbursement approval (if necessary) of such Product or Method in that country
or, if no such Regulatory Approval or similar approval is required, the date
upon which such Product or Method is first commercially launched in such
country; provided that First Commercial Sale shall not include any distribution
or other sale solely for so-called treatment investigational new drug sales,
named patient sales, compassionate or emergency use sales or pre-license sales.

“FPFV” shall mean, with respect to a Product or Method, the administration of
the first dose of such Product or first administration of such Method to the
first patient at his first visit in a Phase III Clinical Study, as applicable.

“FTE” or “Full Time Equivalent” shall mean the equivalent of a full-time
qualified employee’s work time (consisting of a total of [*] hours over a
twelve-month period) for scientific work directly related to the technology
transfer activities provided in the Technology Transfer Plan, excluding any
managerial activities and travel time.

“Generation Process” shall mean, collectively, the Autologous Generation Process
and the Allogeneic Generation Process.

“Governmental Authority” shall mean any federal, state, municipal, foreign or
other governmental body, department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign, or other entity exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government, including the FDA and all foreign equivalents thereof.

“Intellectual Property” shall mean any or all rights in, arising out of, or
associated therewith:  (a) all United States, international and foreign Patent
Rights; (b) all Know-How; (c) all copyrights, copyright registrations and
applications therefor, and all other rights corresponding thereto throughout the
world; (d) all industrial designs and any registration and applications therefor
throughout the world; (e) all trade names, brand names, model names and other
source indicators, logos, domain names, URLs, common law trademarks and service
marks, including all good will associated therewith, and all registration and
applications therefor throughout the world; (f) all mask works and all
applications, registrations, and renewals in connection therewith and (g) all
databases and data collections and all rights therein throughout the world.

“Invoice” shall mean an invoice substantially in the form attached as Exhibit D.

“Know-How” shall mean all ideas, inventions (whether patentable or not),
discoveries, concepts, formulae, practices, procedures, processes, methods,
knowledge, know-how, trade secrets, technology, technical information, designs,
drawings, computer programs, skill, experience, documents, apparatus, results,
data, specifications and materials, including all clinical and regulatory
strategies, regulatory filings (and copies thereof), biological, chemical,
biochemical, pharmacological, physical, toxicological and clinical data,
analytical, safety, efficacy and quality control data, test data, manufacturing
data  and descriptions, patents and legal data, market data, financial data or
descriptions, devices, assays, chemical formulations, specifications,
compositions of matter, product samples and other samples, physical, chemical
and biological materials and compounds, and the like, in written, electronic or
other form.

3

--------------------------------------------------------------------------------



“Law” shall mean any federal, state, local or foreign law, statute, common law,
rule, regulation, code, directive, ordinance or other requirement of general
application of any Governmental Authority.

“Liabilities” shall mean any direct or indirect liability, indebtedness, claim,
loss, damage, deficiency, obligation or responsibility, fixed or unfixed,
liquidated or unliquidated, secured or unsecured, accrued, absolute or
contingent.

“Licensed Patents” shall have the meaning set forth in the Chicago License.

“LICENSEE” shall have the meaning set forth in the Chicago License.

“Lien” shall mean any lien, claim, charge, option, mortgage, pledge or security
interest, rights of first refusal or rights of first offer, encumbrance or other
similar right, whether arising by contract, operation of law or otherwise.

“Losses” of any Person shall mean any and all demands, claims, suits, actions,
causes of action, proceedings, assessments, losses, damages, Liabilities, Taxes,
costs and expenses, incurred by such Person, including settlement costs, costs
of collection, interest, penalties and attorneys’ fees, Third Party expert and
consultant fees and expenses, fines, judgments and awards.

“Major EU Country” shall mean France, Germany, Italy, Spain or the United
Kingdom.

“MDSC” shall mean a monocyte-derived stem cell.

“MDSC Program” shall mean, in each instance as conducted by or on behalf of the
Company up to and including the Effective Date: (i) the Generation Process; and
(ii) any other use of MDSCs for any purpose.

“Method” shall mean any method, procedure or process where use or practice of
such is covered by the scope of any Valid Claim.

“Net Sales” shall mean with respect to any Product or Method the gross amount
invoiced by or on behalf of Novartis, its Affiliates and any licensees or
sublicensees for that Product or Method sold to Third Parties, in bona fide,
arm’s length transactions, less customary deductions, determined in accordance
with Novartis’ usual and customary accounting methods, which are in accordance
with International Financial Reporting Standards (IFRS) as consistently applied
at Novartis, to the extent included in the gross invoiced sales price of any
Product or Method or otherwise directly paid or incurred by Novartis, its
Affiliates or licensees or sublicensees with respect to the sale of such Product
or Method, such as:

4

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED



•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

•         [*];

all as determined in accordance with Novartis’ usual and customary accounting
methods, which are in accordance with International Financial Reporting
Standards (IFRS) as consistently applied at Novartis.  Sales from Novartis to
its Affiliates shall be disregarded for purposes of calculating Net Sales.  Any
of the items set forth above that would otherwise be deducted from the invoice
price in the calculation of Net Sales but which are separately charged to Third
Parties shall not be deducted from the invoice price in the calculation of Net
Sales.

(a)       In the case of any sale or other disposal of a Product or Method
between or among Novartis, its Affiliates and licensees and sublicensees, for
resale, Net Sales shall be calculated as above only on the value charged or
invoiced on the first arm’s length sale thereafter to a Third Party;

(b)       In the case of any sale which is not invoiced or is delivered before
invoice, Net Sales shall be calculated at the time of shipment or when the
Product or Method is paid for, if paid for before shipment or invoice; and

(c)       In the case of any sale or other disposal for value, such as barter or
counter-trade, of any Product or Method, or part thereof, other than in an arm’s
length transaction exclusively for money, Net Sales shall be calculated as above
on the value of the non-cash consideration received or the fair market price (if
higher) of the Product or Method in the country of sale or disposal.

5

--------------------------------------------------------------------------------



“Order” shall mean any order, writ, injunction, judgment, decree or ruling
entered, issued, made or rendered by any court, administrative agency,
arbitration tribunal or other Governmental Authority of competent jurisdiction.

“Patent Rights” shall mean all patents and patent applications, and any patents
issuing therefrom, worldwide, including all divisionals, continuations,
substitutions, continuations-in-part, re-examinations, reissues, additions,
renewals, extensions (including patent term extensions and supplementary
protection certificates), registrations, and the like of any of the foregoing.

“Permits” shall mean all licenses, permits, consents, applications, orders,
waivers,  clearances, franchises, certificates, variances, approvals, filings,
notifications and other authorizations of any Governmental Authorities under
applicable Law.

“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Authority or other entity.

“Phase III Clinical Study” shall mean a pivotal human clinical study in any
country that is conducted in accordance with cGCPs and is intended to establish
efficacy and safety of a product for the purpose of preparing and submitting a
Regulatory Filing to the competent Governmental Authority in such particular
country.

“Proceeding” shall mean any action, suit, dispute, litigation, hearing, claim,
grievance, arbitral action or other proceeding before any Governmental
Authority, at law or in equity.

“Product” shall mean any product that is covered by the scope of any Valid Claim
or made by a process, method or technique covered by the scope of any Valid
Claim, or where a method of using such product is covered by the scope of any
Valid Claim.

“Regulatory Approval” shall mean, with respect to a product in any country or
jurisdiction, approval (including where required, pricing and reimbursement
approvals), registration, license or authorization from a Governmental Authority
in a country or other jurisdiction that is necessary to market and sell such
product in such country or jurisdiction.

“Regulatory Filing” shall mean, with respect to a product, any submission to a
Governmental Authority of any appropriate regulatory application to conduct
clinical trials or market a product, and shall include any submission to a
regulatory advisory board, marketing authorization application, and any
supplement or amendment thereto.  For the avoidance of doubt, Regulatory Filings
shall include any Investigational New Drug Application, New Drug Application
(“NDA”), Biologics License Application or the corresponding application in any
other country or group of countries.

“Representative” shall mean any attorney, accountant, financial advisor or other
authorized representative of any Person. “Sales Report” shall mean a written
report or reports showing [*] the royalties payable, in United States Dollars,
which shall have accrued hereunder with respect to such Net Sales.

6

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED

“SEC” shall mean the United States Securities and Exchange Commission.

“Significant Pharmaceutical Company” shall mean a pharmaceutical company,
biotechnology company, or group of such companies acting in concert which is a
Third Party and with a market capitalization greater than [*] as of the
effective date of a Change in Control.

“Tax” or “Taxes” shall mean any taxes of any kind, including those measured on,
measured by or referred to as, income, alternative or add-on minimum, gross
receipts, escheat, capital, capital gains, sales, use, ad valorem, franchise,
profits, license, privilege, transfer, withholding, payroll, employment, social,
excise, severance, stamp, occupation, premium, value added, property,
environmental or windfall profits taxes, customs, duties or similar fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts (including any interest
thereon) imposed by any Governmental Authority.

“Third Party” shall mean any Person other than a party to this Agreement or an
Affiliate of such Party.

“Valid Claim” shall mean:  (i) an issued claim of any unexpired patent within
the Acquired Patents or Licensed Patents which has not been (x) held
unenforceable, unpatentable or invalid by a decision of a court or governmental
body of competent jurisdiction, in a ruling that is unappealable or unappealed
within the time allowed for appeal; (y) rendered unenforceable through
disclaimer or otherwise; or (z) lost through an interference proceeding or
irrecoverable failure, prior to the Effective Date, to pay a maintenance fee; or
(ii) a claim of any patent application within the Acquired Patents or Licensed
Patents so long as such patent application has not been pending for more than
[*] following the filing date for such application.

1.2  Other Defined Terms.  The following capitalized terms are defined in this
Agreement in the Section indicated below:



 

Defined Term

Section

Acquired Patents 2.1(a)(i) Agreement Preamble Assumed Liabilities 2.2 Claim
7.2(a) Company Preamble Confidential Information 6.4 Direct Claim 7.2(b)
Effective Date Preamble Indemnification Claim Notice 7.2(a) Indemnified Party
7.2(a) Indemnifying Party 7.2(a) MDIs Schedule 2.1(a)(ii) Milestone 3.2(a)

7

--------------------------------------------------------------------------------



 

Defined Term

Section

Milestone Payment 3.2(a) Negotiation Period 6.2 Novartis Preamble Personal
Information 8.16 Retained Liabilities 2.2 Technology Transfer Plan 6.1(a) Third
Party Claim 7.2(a)(i) Transaction Documents 5.1(b) Violation 5.1(c)

1.3  Rules of Construction.  References in this Agreement to gender include
references to all genders, and references to the singular include references to
the plural and vice versa.  The words “include,” “includes” and “including” when
used in this Agreement shall be deemed to be followed by the phrase “without
limitation.”  Unless the context otherwise requires, references in this
Agreement to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement.  Unless the context otherwise requires, the words “hereof,” “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Article II

PURCHASE AND SALE OF THE COMPANY INTELLECTUAL PROPERTY;
TRANSFER OF LICENSE



2.1  Purchase and Sale of the Company Intellectual Property

 (a)  On the terms and conditions set forth in this Agreement, the Company shall
(and shall cause its Affiliates to) and hereby does, as of the Effective Date,
sell, transfer, convey, assign and deliver to Novartis, and Novartis shall and
hereby does, as of the Effective Date, purchase and acquire all of the Company’s
(and its Affiliates’) right, title and interest in, to and under all of the
Company Intellectual Property, including but not limited to:

(i)  the patent applications set forth on Schedule 2.1(a)(i) attached hereto and
all Patent Rights therein (the “Acquired Patents”);

(ii)  all data, results, research and development plans, experiments, laboratory
notebooks, biological materials and other information relating to the research
conducted by, or on behalf of, the Company and/or its Affiliates with respect to
the MDSC Program, including those set forth on Schedule 2.1(a)(ii) attached
hereto; and

(iii)  all Know-How not specifically described above that is used, held for use
or intended for use in, or that arose out of, or is otherwise related to, the
MDSC Program.

8

--------------------------------------------------------------------------------



As of the Effective Date, all right, title and interest to and risk of loss as
to the Company Intellectual Property shall pass from the Company and its
Affiliates to Novartis free and clear of all Liens.

2.2  No Assumption of Liabilities.  Notwithstanding any other provision hereof,
and except for Liabilities and obligations as LICENSEE under the Chicago License
with respect to periods after the Effective Date (the “Assumed Liabilities”),
Novartis and its Affiliates shall not assume or agree to, and shall not be
obligated to pay, perform or discharge, any obligations, Liabilities, contracts,
agreements or commitments of the Company or any of its Affiliates (including (i)
any Liabilities, contracts, agreements or commitments relating to the MDSC
Program or (ii) any Liabilities or obligations relating to the performance (or
failure to perform) by the LICENSEE under the Chicago License on or prior to the
Effective Date), all of which obligations, Liabilities, contracts, agreements
and commitments shall remain the sole liability and responsibility of the
Company and its Affiliates (the “Retained Liabilities”).    

2.3  Chicago License.  The Company hereby agrees to assign to Novartis (as the
LICENSEE thereunder), and Novartis hereby agrees to accept and assume (as the
LICENSEE thereunder), the Chicago License, on the Effective Date pursuant to the
Assignment and Amendment Agreement in the form attached hereto as Exhibit F.

Article III

PAYMENTS

3.1  Up-Front Payment.  Novartis shall pay to the Company $3,000,000 (THREE
MILLION DOLLARS) within thirty (30) days of Novartis’ receipt of an Invoice for
such amount.

3.2  Additional Consideration.

(a)  Milestone Payments.  As additional consideration, Novartis shall, upon the
achievement of the development milestones and sales milestones set forth below
(each a “Milestone”), pay in accordance with subsection (b) the following cash
payments (each a “Milestone Payment” and collectively, the “Milestone
Payments”):

9

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED

 (i)  Development Milestones

 

Development Milestone

Milestone Payment

FPFV in the first Phase III

Clinical Study for a Product or

Method

[*]

First Regulatory Filing seeking

Regulatory Approval for a

Product or Method

[*]

First receipt of Regulatory

Approval in the United States for

a Product or Method

[*]

First receipt of EU Regulatory

Approval for a Product or

Method

[*]

(ii)  Sales Milestones

 

Sales Milestone

Milestone Payment

First Calendar Year in which [*]

annual Net Sales exceed [*]

[*]

First Calendar Year in which [*]

annual Net Sales exceed [*]

[*]

First Calendar Year in which [*]

annual Net Sales exceed [*]

[*]

Each Milestone Payment shall be deemed earned as of the first achievement of the
corresponding Milestone as reasonably determined by Novartis, and shall be
notified by Novartis to the Company within thirty (30) days after achievement of
the Milestone.  For the avoidance of doubt: (i) each Milestone Payment shall
become payable only upon the first occurrence of the Milestone; (ii) none of the
Milestone Payments shall be payable more than once and (iii) no additional
Milestone Payments shall be due for Milestones completed for the development and
commercialization of any or all of the Products and Methods for additional
indications or otherwise.

(iii)  Payment of Milestone Payments.  Novartis shall pay to the Company an
amount equal to the Milestone Payment no later than sixty (60) days after
receipt of an Invoice therefor, which Invoice shall be issued by the Company no
earlier than the receipt by the Company of the notice sent by Novartis relating
to the achievement of the applicable Milestone.

(b)  RoyaltiesSubject to the terms and conditions of this Agreement, including
but not limited to Section 3.3, as additional consideration Novartis shall pay
to the Company a royalty of [*] percent ([*]%) on Net Sales of each Product and
Method (on a Product-by-Product, Method-by-Method and country-by-country basis)
by Novartis, its Affiliates and licensees and sublicensees.

10

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED

(ii)  In the event that, with respect to Net Sales of Products and/or Methods,
Novartis pays royalties to Third Parties for patent rights to make, use or sell
Product(s) and/or Method(s), the royalties due and payable by Novartis to the
Company hereunder shall be reduced by [*] percent ([*]%) of the amounts paid by
Novartis to such Third Party for such patent rights; provided, however, that in
no event shall any royalty payment due to the Company under this Agreement be
reduced through this Section by more than [*] percent ([*]%).

(iii)   Within sixty (60) days after each Calendar Quarter during the period of
time during which a non-zero amount of royalties are payable under Section
3.2(b)(i) and following the First Commercial Sale of a Product or Method, until
royalties are no longer payable under Section 3.2(b)(i), Novartis will provide
or cause to be provided to the Company a Sales Report.  The Company shall submit
an Invoice to Novartis with respect to the royalty amount set forth on such
Sales Report.  Novartis shall pay such royalty amount within sixty (60) days
after receipt of such Invoice.   

(c)  Technology Transfer Payment.  As additional consideration, upon the
completion of the technology transfer activities set forth in the Technology
Transfer Plan in accordance with Section 6.1, Novartis shall pay to the Company
the amounts set forth in Section 6.1(c).

3.3  Deductibility of Amounts Payable under the Chicago
License.  Notwithstanding any provision herein to the contrary:  (i) Novartis
may offset the amount of any Royalties (as defined in the Chicago License) paid
by Novartis under the Chicago License (net of any deductions or credits as
provided in the Chicago License) against the royalties otherwise payable to the
Company pursuant to Section 3.2(b)(i), but solely as to that portion of the
royalties attributable to the Product(s) or Method(s) at issue and in respect of
the country(ies) at issue; and (ii) Novartis may offset the amount of any
milestone payments paid by Novartis under Section 4.C of the Chicago License
(net of any deductions or credits as provided in the Chicago License) against
the Milestone Payments otherwise payable to the Company pursuant to Section
3.2(a)(i).

3.4  Currency; Payment.  All payments under this Agreement shall be payable in
United States dollars.  When conversion of payments from any foreign currency is
required to be undertaken by Novartis, the United States dollar equivalent shall
be calculated using Novartis’ then-current standard exchange rate methodology as
applied in its external reporting.  All payments by Novartis to the Company
shall be made by wire transfer of immediately available funds to an account
designated by the Company prior to the Effective Date, or as may be designated
by the Company from time to time upon written notice to Novartis.

3.5  Taxes.  The Company will pay any and all taxes levied on account of any
payments made to it under this Agreement.  If any such taxes are required to be
withheld by Novartis, Novartis will: (a) deduct such taxes from the payment made
to the Company; (b) timely pay the taxes to the proper taxing authority; (c)
send proof of payment to the Company; and (d) reasonably assist the Company in
its efforts to obtain a credit for such tax payment.  Each party agrees to
reasonably assist the other party in lawfully claiming exemptions from and/or
minimizing such deductions or withholdings under double taxation Laws or similar
circumstances.

11

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED

3.6  Records and Audit Rights.

(a)  Novartis shall (and shall cause any of its Affiliates, licensees or
sublicensees to) keep complete, true and accurate books and records in
accordance with IFRS in relation to this Agreement, including in relation to Net
Sales and royalties.  Novartis will keep (or cause to be kept) such books and
records for at least three (3) years following the Calendar Quarter to which
they pertain.

(b)  The Company shall have the right for a period of [*] after receiving any
Sales Report to appoint an internationally-recognized independent accounting
firm (which is reasonably acceptable to Novartis) (the “Auditor”) to inspect the
relevant records of Novartis or its Affiliates to verify such reports,
statements, records or books of accounts, as applicable.  Before beginning its
audit, the Auditor shall execute an undertaking acceptable to Novartis by which
the Auditor shall keep confidential all information reviewed during such
audit.  The Auditor shall have the right to disclose to the Company its
conclusions regarding any payments owed under this Agreement.

(c)  Novartis and its Affiliates shall make their records available for
inspection by such Auditor during regular business hours at such place or places
where such records are customarily kept, upon receipt of reasonable advance
notice from the Company, solely to verify the accuracy of the Sales
Reports.  Such inspection right shall not be exercised more frequently than once
in any calendar year and not more than once with respect to records covering any
specific period of time.  The Company agrees to hold in strict confidence all
information received and all information learned in the course of any audit or
inspection, except to the extent necessary to enforce its rights under this
Agreement or if disclosure is required by law, regulation or judicial order.

(d)  The Company shall pay for such audits, as well as its own expenses
associated with enforcing its rights with respect to any payments hereunder,
except that in the event there is any upward adjustment in aggregate amounts
payable for any year shown by such audit of more than [*] percent ([*]%) of the
amount paid, Novartis shall pay for such audit (as well as promptly paying to
the Company the amount of any such adjustment).

Article IV

Intellectual Property TRANSFER

4.1  Transfer of Company Intellectual Property.  On the Effective Date, the
Company shall deliver to Novartis patent assignments with respect to the
Acquired Patents, in the form attached hereto as Exhibit B, and any other good
and sufficient instruments of transfer, conveyance and assignment reasonably
acceptable to Novartis, to effect a conveyance of the Company Intellectual
Property to Novartis and to vest in Novartis good and marketable title to the
Company Intellectual Property, free and clear of all Liens.

12

--------------------------------------------------------------------------------



Article V  

REPRESENTATIONS AND WARRANTIES

5.1  Representations and Warranties of the Company.  The Company hereby makes
the representations and warranties to Novartis as set forth in this Article V.  

(a)  Due Organization.   The Company is a corporation duly organized, validly
existing and, where applicable, in good standing under the Laws of the
jurisdiction of its organization.  The Company has all requisite corporate power
and authority to own, lease and operate all of its properties and assets and to
carry on its business as it is now being conducted.

(b)  Authorization and Validity of Agreement.  The Company has all requisite
corporate power and authority to enter into this Agreement and the documents,
certificates and instruments referred to herein or delivered pursuant hereto
(collectively, the “Transaction Documents”) and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents and the
consummation by the Company of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action and no
other corporate action or proceeding on the part of the Company is or will be
necessary.  This Agreement and the other Transaction Documents have been duly
and validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery hereof by Novartis, constitute legal,
valid and binding obligations of the Company, enforceable against it in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other Laws relating to or affecting creditors’
rights generally and by general equity principles (whether considered in a
proceeding in equity or at law).

(c)  No Conflict.  The execution and delivery by the Company of this Agreement
does not, and the execution and delivery by the Company of each other
Transaction Document will not, and the consummation of the transactions
contemplated hereby and thereby will not, (i)  conflict with or result in a
default under or violation of (any such conflict, default or violation, a
“Violation”) any provision of the certificate of incorporation, by-laws or
similar organizational documents of the Company or any of its Affiliates, (ii)
result in any Violation of any material contractual obligations (including the
Chicago License) of the Company or any of its Affiliates, or (iii) result in any
Violation of any applicable Laws.

(d)  Consents.  No material consent, approval, authorization, filing,
notification or other Permit of any Governmental Authority or of, with or from
any other Person, is required in connection with the execution and delivery of
this Agreement or any of the other Transaction Documents by the Company or the
consummation by the Company of the transactions contemplated hereby or thereby.

(e)  Title; Sufficiency of the Assets.

(i)  The Company has good, valid and marketable title, of record and
beneficially, to all of the Company Intellectual Property and, subject to the
terms of the Chicago License, rights under the Chicago License, and will
transfer and deliver to Novartis legal and valid title to the Company
Intellectual Property and rights under the Chicago License as contemplated by
this Agreement, free and clear of all Liens.  Without limiting the foregoing,
all Liens on Company Intellectual Property and the Company's rights under the
Chicago License pursuant to the Note Security Agreements have been fully
released pursuant to that certain Second Amendment to Security Agreements
effective as of July 31, 2009 between the Company and the Investors and such
release is in full force and effect and enforceable against the Investors.  For
purposes hereof, “Note Security Agreements” means (i) that certain Security
Agreement dated as of April 14, 2009 between the Company and certain investors
named therein and (ii) that certain Security Agreement dated as of May 14, 2009
between the Company and certain investors named therein (such investors,
collectively with the investors party to the Security Agreement dated as of
April 14, 2009, the “Investors”).

13

--------------------------------------------------------------------------------



(ii)  The Company Intellectual Property and the Company’s rights under the
Chicago License comprise all the Intellectual Property assets owned or licensed
by the Company and employed or used by the Company in connection with the MDSC
Program.  The Company Intellectual Property, the rights under the Chicago
License and the rights of Novartis under this Agreement and the other
Transaction Documents are sufficient, with respect to Intellectual Property
assets, for Novartis to use or otherwise exploit the MDSC Program immediately
following the Effective Date in substantially the same manner as currently
conducted by the Company and its Affiliates.

 (f)  Legal Proceedings.  Except for the ongoing prosecutions with various
Governmental Authorities of patent applications included within the Company
Intellectual Property or representing the subject of the rights under the
Chicago License, there are no, and there have not been any, Proceedings pending
or, to the knowledge of the Company, threatened in writing against, affecting or
involving any of the Company Intellectual Property or the Chicago License.

(g)  Compliance with Laws.

(i)  The Company has made on a timely basis all required filings, applications
and registrations with Governmental Authorities required in relation to the
Company Intellectual Property , the rights under the Chicago License and the
MDSC Program (including all authorizations required by the regulations of the
FDA and all foreign equivalents thereof).

(ii)  The Company is, and at all times has been, in compliance in all material
respects with all Laws applicable to the ownership or use of the Company
Intellectual Property, the rights under the Chicago License or the MDSC Program,
and the Company has not received any written notice alleging facts which, if
true, would constitute a failure to comply with this subsection (g)(ii).

(iii)  The Company has filed with the FDA all material required notices,
supplemental applications and annual or other reports in connection with the use
of the Company Intellectual Property, the rights under the Chicago License or
the MDSC Program.

14

--------------------------------------------------------------------------------



(h)  Brokers, Finders, etc.  No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s or
finder’s fee or any other similar commission or fee in connection with any of
the transactions contemplated by this Agreement or the other Transaction
Documents.

(i)  Intellectual Property.

(i)  Except for the ongoing prosecutions with various Governmental Authorities
of patent applications included within the Company Intellectual Property or
representing the subject of the rights under the Chicago License:  (x) there are
no Proceedings before any Governmental Authority (including the United States
Patent and Trademark Office or equivalent authority anywhere in the world)
related to any Company Intellectual Property or the rights under the Chicago
License; and (y) no Company Intellectual Property or the rights under the
Chicago License is the subject of any Proceeding, Order, agreement, or
stipulation binding on the Company or any of its Affiliates restricting in any
material respect the use, transfer, or licensing thereof by the Company or its
Affiliates, or which could reasonably be expected to adversely affect the
validity, use or enforceability of Company Intellectual Property.  

(ii)  With respect to each item of Company Intellectual Property, necessary
registration, maintenance, annuities and renewal fees in connection with such
Company Intellectual Property have been made and all necessary documents and
certificates in connection with such Company Intellectual Property have been
filed with the relevant patent authorities in the United States and other
countries of the world for the purposes of maintaining such Company Intellectual
Property.

(iii)  The Company owns and has good and exclusive title to, in each case free
and clear of any Liens, all Company Intellectual Property and the rights under
the Chicago License.

(iv)  Neither the Company nor any of its Affiliates has transferred ownership
of, or granted any license with respect to any Company Intellectual Property or
the rights under the Chicago License to any Third Party or any Affiliate of
Company.

(v)  To the knowledge of the Company:  (i) no person has infringed or
misappropriated or is infringing or misappropriating any Company Intellectual
Property or the rights under the Chicago License; and (ii) excepting herefrom
any Intellectual Property referenced in the files before the applicable
Governmental Authorities for the various patent applications included within the
Company Intellectual Property or representing the subject of the rights under
the Chicago License or any validity, infringement or freedom-to-operate opinions
provided to Novartis by the Company, neither the Company nor any of its
Affiliates has infringed or misappropriated or is infringing or
misappropriating, in connection with the use, exploitation or license of the
Company Intellectual Property or the rights under the Chicago License for the
MDSC Program, the Intellectual Property of any Person.

(vi)  All employees, officers, contractors and consultants of the Company and
its Affiliates have executed agreements requiring assignment to the Company or
its Affiliates, as the case may be, of all inventions relating to the Company
Intellectual Property, the rights under the Chicago License or the MDSC Program
made during the course of and as a result of their association with it and
obligating the individual to maintain as confidential the confidential
information of the Company or its Affiliates, as the case may be, relating to
the Company Intellectual Property, the rights under the Chicago License or the
MDSC Program.

15

--------------------------------------------------------------------------------



(vii)  To the knowledge of the Company, and except as set forth in the files
before the applicable Governmental Authorities for the various patent
applications included within the Company Intellectual Property or representing
the subject of the rights under the Chicago License or any validity,
infringement or freedom-to-operate opinions provided to Novartis by the Company:
(x) the Company Intellectual Property and the rights under the Chicago License
are valid and enforceable; and (y) there are no matters which could reasonably
be expected to affect the validity of the Company Intellectual Property or the
rights under the Chicago License.

(viii)  The Company has provided Novartis with a copy of all validity,
infringement or freedom-to-operate opinions that are or were prepared by or on
behalf of the Company or its Affiliates pertaining to Company Intellectual
Property, the rights under the Chicago License or the MDSC Program.

(j)  Chicago License.  The Chicago License is valid and in full force and
effect.  The Company has complied in all material respects with its obligations
required to be complied with by it to date under the Chicago License and it is
not (with or without the lapse of time or the giving of notice, or both) in
breach or default in any respect thereunder and, to the Company’s knowledge, no
other party to the Chicago License is (with or without the lapse of time or the
giving of notice, or both) in breach or default in any respect
thereunder.  Following the Effective Date, Novartis will be permitted to
exercise all rights of the LICENSEE under the Chicago License.  The Company has
delivered to Novartis a complete and correct copy of the Chicago License,
together with all modifications and amendments thereto, which is attached as
Exhibit A.

(k)  Solvency.  The Company is not now insolvent and will not be rendered
insolvent by consummating the transactions contemplated by this Agreement and
the other Transaction Documents.  As used in this section, “insolvent” means
that the sum of the debts and other probable Liabilities of the Company exceeds
the present fair saleable value of the Company’s assets.  Immediately after
giving effect to the transactions contemplated by this Agreement and the
Transaction Documents:  (i) the Company will be able to pay its Liabilities as
they become due in the usual course of its business; (ii) the Company will not
have unreasonably small capital with which to conduct its present or proposed
business; (iii) the Company will have assets (calculated at fair market value)
that exceed its Liabilities; and (iv) taking into account all pending and
threatened litigation, final judgments against the Company in actions for money
damages are not reasonably anticipated to be rendered at a time when, or in
amounts such that, the Company will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
probable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) as well as all other
obligations of the Company.  The cash available to the Company, after taking
into account all other anticipated uses of the cash, will be sufficient to pay
all such debts and judgments promptly in accordance with their terms.

16

--------------------------------------------------------------------------------



(l)  Regulatory Status.  The Company has not received any written notice that
any filing with any Governmental Authority in relation to the Company
Intellectual Property is not currently in good standing.  The Company has filed
with the FDA all required notices, supplemental applications and annual or other
reports, relating to the Company Intellectual Property.  The Company has
delivered to Novartis copies of all material (i) reports of inspection
observations, (ii) establishment inspection reports, and (iii) warning letters,
as well as any other material documents received by the Company from the FDA or
any other Governmental Authority relating to the Company Intellectual Property
or MDSC Program that assert ongoing material lack of compliance with any Laws
(including regulations promulgated by the FDA and any other Governmental
Authority) by the Company.

5.2  Representations and Warranties of Novartis.  Novartis hereby makes the
representations and warranties to Company as set forth in this Article V.

(a)  Due Organization.  Novartis is a corporation duly incorporated or otherwise
organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation or organization.

 (b)  Authorization and Validity of Agreement.  Novartis has all requisite
corporate power and authority to enter into this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by Novartis of this Agreement
and the other Transaction Documents and the consummation by Novartis of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action of Novartis and no other corporate
action or proceeding on the part of Novartis is or will be necessary for the
execution, delivery and performance by Novartis of this Agreement or the other
Transaction Documents and the consummation by Novartis of the transactions
contemplated hereby or thereby.  This Agreement and the other Transaction
Documents have been duly and validly executed and delivered by Novartis and,
assuming the due authorization, execution and delivery hereof by the Company,
constitute legal, valid and binding obligations of Novartis, enforceable against
Novartis in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other Laws relating to or affecting
creditors’ rights generally and by general equity principles (whether considered
in a proceeding in equity or at law).

(c)  No Conflict.  The execution and delivery by Novartis of this Agreement or
any of the other Transaction Documents does not, and the consummation of the
transactions contemplated hereby and thereby will not, (i) result in any
Violation of any provision of the articles or certificate of incorporation,
by-laws or similar organizational documents of Novartis or any of its
Affiliates, (ii) result in any Violation of any material contractual obligations
of Novartis or any of its Affiliates or (iii) result in any Violation of any
applicable Laws.

(d)  Consents.  No material consent, approval, authorization, filing,
notification or other Permit of any Governmental Authority or of, with or from
any other Person, is required in connection with the execution and delivery of
this Agreement or any of the other Transaction Documents by Novartis or the
consummation by Novartis of the transactions contemplated hereby or thereby.

17

--------------------------------------------------------------------------------



(e)  Brokers, Finders, etc.  None of Novartis nor any of its Affiliates has
employed any agent, broker, investment banker, financial advisor or other firm
or Person in connection with the transactions contemplated by this Agreement,
who is entitled to a fee or commission in connection with such transactions.

Article VI

COVENANTS

6.1  Technology Transfer.

(a)  The Company shall perform the activities set forth in the technology
transfer plan attached hereto as Exhibit C (the “Technology Transfer Plan”) in a
diligent, efficient and timely manner.  The Company shall, for the relevant
periods contemplated by the Technology Transfer Plan (but not extending beyond
the first (1st) anniversary of the Effective Date), appoint two (2) FTEs who
have sufficient expertise and knowledge with the Company Intellectual Property,
the rights under the Chicago License and the MDSC Program to perform the
activities required of the Company as set forth in the Technology Transfer
Plan.  In addition, all Intellectual Property generated by said FTEs with
respect to and while carrying out the Technology Transfer Plan shall be the sole
property of Novartis.

(b)  The Company shall at all times bear all of the costs of its FTEs involved
in the technology transfer activities contemplated in the Technology Transfer
Plan.

(c)  The parties anticipate that all of the technology transfer activities set
forth in the Technology Transfer Plan, including both the activities relating to
the transfer of Know-How and other information to Novartis or its designated
Affiliate and the training activities, shall be completed within one (1) year
after the Effective Date.  Upon successful transfer to Novartis of all of the
materials set forth on Schedule 2.1(a)(ii) (the “Transfer Date”), Novartis shall
pay to the Company Five Hundred Thousand Dollars ($500,000).  Provided that the
criteria for the preceding payment have been met, Novartis shall pay to the
Company another Five Hundred Thousand Dollars ($500,000) upon the earlier of the
following: (i) such time as the training and qualification experiment milestones
set forth in Stage 1, Phase 2 of the Technology Transfer Plan have been met; or
(ii) six (6) months after the Transfer Date so long as the accomplishment of the
training and qualification experiment milestones referenced above have not been
materially impeded by the Company during such six (6) month period.  Novartis
shall pay each such amount no later than thirty (30) days after receipt of an
Invoice for such amount which shall be issued by the Company no earlier than the
completion of the event or time frame set forth above.

18

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED

6.2  [*]

6.3  Public Announcements.  No party to this Agreement shall originate any
publicity, news release or other public announcement, written or oral, whether
relating to this Agreement, the terms of this Agreement or the existence of any
arrangement between the parties, without the prior written consent of the
Company (in the case of origination by Novartis) or Novartis (in the case of
origination by the Company), whether named in such publicity, news release or
other public announcement or not, except where such publicity, news release or
other public announcement is required by Law; provided, however, in such event,
the party issuing such publicity, news release or other public announcement
shall still be required to consult with the Company or Novartis, as applicable,
whether named in such publicity, news release or public announcement or not, a
reasonable time but no less than 72 hours prior to its release to allow the
Company or Novartis, as applicable, to comment thereon and, after its release,
shall provide the other party with a copy thereof.  If any party, based on the
advice of its counsel, determines that this Agreement, or any of the other
documents executed in connection herewith, must be filed with the SEC, then such
party, prior to making any such filing, shall provide the Company or Novartis,
as applicable, and its counsel with a redacted version of this Agreement (or any
Transaction Documents or other related documents) which it intends to file and
will give due consideration to any comments provided by the Company or Novartis,
as applicable, or its counsel and use reasonable efforts to ensure the
confidential treatment by the SEC of those sections specified by the Company or
Novartis, as applicable, or its counsel.

6.4  Confidentiality.  The Company shall, and shall cause its Affiliates to,
hold in confidence all proprietary, secret or confidential information of
Novartis and its Affiliates disclosed to the Company and its Affiliates in the
course of this Agreement, and, following the Effective Date, all information
relating to the Company Intellectual Property, the rights under the Chicago
License and the MDSC Program (collectively, “Confidential Information”).  The
Company shall not disclose or use such Confidential Information, except to the
extent such Confidential Information (a) is (at the time of disclosure) or
becomes (after the time of disclosure) known to the public or part of the public
domain through no breach of this Agreement by the Company or its Affiliates; (b)
was known to, or was otherwise in the possession of, the Company or its
Affiliates prior to the time of disclosure by Novartis or any of its Affiliates;
(c) is disclosed to the Company or an Affiliate on a non-confidential basis by a
Third Party who is entitled to disclose it without breaching any confidentiality
obligation to Novartis or any of its Affiliates; or (d) is independently
developed by or on behalf of the Company or its Affiliates, as evidenced by its
written records, without reference to the Confidential Information disclosed by
Novartis or its Affiliates under this Agreement.  In the event the Company or
its Affiliates is required to disclose Confidential Information of Novartis
and/or its Affiliates by Law or in connection with bona fide legal process, such
disclosure shall not be a breach of this Agreement; provided, that the Company
(i) informs Novartis as soon as reasonably practicable of the required
disclosure; (ii) limits the disclosure to the required purpose; and (iii) at
Novartis’ request and expense, assists in good faith in an attempt to object to
or limit the required disclosure.

19

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED

6.5  Non-Competition.

(a)  For a period of [*] after the Effective Date, neither the Company nor any
of its Affiliates shall, anywhere in the world, directly or indirectly,
research, develop, manufacture or commercialize any product using or derived
from MDSCs (or license or collaborate with a Third Party or an Affiliate of the
Company to do any of the foregoing), provided that (i) if the Company is
acquired by or merges with a Third Party, and such Third Party (or its
affiliates prior to such acquisition or merger) has a bona-fide MDSC program
prior to the date of execution of the definitive agreement for such acquisition
or merger, such Third Party (and its affiliates other than the Company and any
of its Affiliates existing prior to such acquisition or merger) shall not be
bound by this Section 6.5(a), and (ii) if the Company is acquired by or merges
with a Third Party more than [*] after the Effective Date, such Third Party (and
its affiliates other than the Company and any of its Affiliates existing prior
to such acquisition or merger) shall not be bound by this Section
6.5(a).  Notwithstanding the foregoing, the Company and its Affiliates (existing
prior to such acquisition or merger) shall not disclose any of their Know-How
related to the MDSC Program which is not otherwise excepted from Section 6.4
pursuant to Section 6.4(a), (c) or (d) to such Third Party or its affiliates and
such Third Party and its affiliates shall be barred from using such Know-How
which is not otherwise excepted from Section 6.4 pursuant to Section 6.4(a), (c)
or (d) (including such clauses as applied to such Third Party and its affiliates
as though they were, for purposes of such clauses, the Company and its
Affiliates) in their MDSC program.

(b)  If any court or other Governmental Authority determines that the scope or
terms of Section 6.5(a), or any part thereof, is unenforceable because of the
duration of such provision or the area covered thereby, such court or other
Governmental Authority shall have the power to reduce the duration or area of
such provision and, in its reduced form, such provision shall then be
enforceable and binding on the Company.

6.6  Availability of Records.  Subject to Section 6.4, after the Effective Date,
the Company, on the one hand, and Novartis, on the other hand, shall make
available to each other party and its Affiliates and Representatives during
normal business hours when reasonably requested, all information, records and
documents related to the Company Intellectual Property, rights under the Chicago
License or MDSC Program in its possession and shall (to the extent not
transferred to the other party) preserve all such information, records and
documents until the later of:  (i) six (6) years after the Effective Date; or
(ii) the required retention period under any applicable Laws for all such
information, records or documents.  Novartis and the Company shall also make
available to each other during normal business hours, when reasonably requested,
personnel responsible for preparing or maintaining information, records and
documents, in connection with Regulatory Filings, litigation or potential
litigation, each as it relates to the Company Intellectual Property, rights
under the Chicago License or MDSC Program prior to the Effective Date (with
respect to the Company) or from and after the Effective Date (with respect to
Novartis).

6.7  Prosecution of Patent Applications.  Novartis shall exercise commercially
reasonable efforts (i) to obtain (or to cause to be obtained) the broadest
patent protection reasonably available from each patent application within the
Acquired Patents on or before the date that is [*] following the respective
filing date for such application; and (ii) maintain in force the patents and
patent applications of the Acquired Patents.  For purposes of this Section 6.7,
any assessment of whether or not pursuit and maintenance of patent protection is
commercially reasonable shall exclude any consideration of whether any other
Intellectual Property is available to Novartis.

20

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED

6.8  Transferees.  Without limiting the provisions of Section 8.7, Novartis
shall not transfer any Company Intellectual Property or any rights under the
Chicago License without causing any transferee to assume (and any successor to
any Company Intellectual Property or any rights under the Chicago License shall
take subject to) the obligations of Novartis under this Agreement (as though any
such party were Novartis), including without limitation the obligation to cause
any successive transferee(s) (or successor(s)) to be subject to this Section
6.8.

Article VII 

INDEMNIFICATION

7.1  Indemnification by the Company.  (a) From and after the Effective Date, the
Company shall indemnify Novartis and its Affiliates and each of their respective
officers, directors, employees, stockholders, agents and representatives
against, and hold them harmless from and against, any and all Losses, as
incurred (payable promptly upon written request), arising from, in connection
with or otherwise with respect to:

(i)  any breach of any representation or warranty of the Company contained in
this Agreement or in any document delivered in connection herewith;

(ii)  the failure by the Company to perform any covenant, agreement, obligation
or undertaking contained in this Agreement or in any document delivered in
connection herewith;

(iii)  all Retained Liabilities; and

(iv)  the failure to comply with statutory provisions relating to bulk sales and
transfers, if applicable, with respect to the transactions contemplated by this
Agreement.

(b)  Indemnification by Novartis.  From and after the Effective Date, Novartis
shall indemnify the Company and its Affiliates and each of their respective
officers, directors, employees, stockholders, agents and representatives
against, and hold them harmless from and against, any and all Losses, as
incurred (payable promptly upon written request), arising from, in connection
with or otherwise with respect to:  any breach of any representation or warranty
of Novartis contained in this Agreement or in any document delivered in
connection herewith;

(ii)  the failure by Novartis to perform any covenant, agreement, obligation or
undertaking contained in this Agreement or in any document delivered in
connection herewith;

21

--------------------------------------------------------------------------------



(iii)  the Assumed Liabilities; and

(iv)  any claim or other Liability relating to, or any adverse event arising in
connection with,  the development, manufacture, use, sale, licensing or other
disposition of any Product or Method (whether such claim is based on contract,
tort, negligence, strict liability or any other theory of liability), by
Novartis, an Affiliate of Novartis, or their licensees or sublicensees.

7.2  Indemnification Procedure.  

(a)  A party seeking indemnification hereunder (the “Indemnified Party”) shall
notify the other party (the “Indemnifying Party”) in writing (each, an
“Indemnification Claim Notice”) reasonably promptly after the assertion against
the Indemnified Party of any claim or fact in respect of which the Indemnified
Party intends to base a claim for indemnification hereunder (“Claim”), but the
failure or delay to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of any obligation or liability that it may have to the
Indemnified Party, except to the extent that the Indemnifying Party demonstrates
that its ability to defend or resolve such Claim is adversely affected
thereby.  The Indemnification Claim Notice shall contain a description of the
Claim and the nature and amount of the Claim (to the extent that the nature and
amount of such Claim is known at such time).  Upon the request of the
Indemnifying Party, the Indemnified Party shall furnish promptly to the
Indemnifying Party copies of all correspondence, communications and official
documents (including court documents) received or sent in respect of such Claim.

(b)  Subject to the provisions of subsections (c) and (d) below, the
Indemnifying Party shall have the right, upon written notice given to the
Indemnified Party within thirty (30) days after receipt of the Indemnification
Claim Notice to assume the defense and handling of such Claim, at the
Indemnifying Party’s sole expense, in which case the provisions of subsection
(c) below shall govern.  The assumption of the defense of a Claim by the
Indemnifying Party shall not be construed as acknowledgement that the
Indemnifying Party is liable to indemnify any indemnitee in respect of the
Claim, nor shall it constitute a waiver by the Indemnifying Party of any
defenses it may assert against any Indemnified Party’s claim for
indemnification.  In the event that it is ultimately decided that the
Indemnifying Party is not obligated to indemnify or hold an indemnitee harmless
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all reasonable costs and expenses (including
reasonable attorneys’ fees and costs of suit) and any losses reasonably incurred
by the Indemnifying Party in its defense of the Claim.  If the Indemnifying
Party does not give written notice to the Indemnified Party, within thirty (30)
days after receipt of the Indemnification Claim Notice, of the Indemnifying
Party’s election to assume the defense and handling of such Claim, the
provisions of subsection (d) below shall govern.

(c)  Upon assumption of the defense of a Claim by the Indemnifying Party: (i)
the Indemnifying Party shall have the right to and shall assume sole control and
responsibility for dealing with the Claim; (ii) the Indemnifying Party may, at
its own cost, appoint as counsel in connection with conducting the defense and
handling of such Claim any law firm or counsel reasonably selected by the
Indemnifying Party; (iii) the Indemnifying Party shall keep the Indemnified
Party informed of the status of such Claim; and (iv) the Indemnifying Party
shall have the right to settle the Claim on any terms the Indemnifying Party
chooses; provided, however, that it shall not, without the prior written consent
of the Indemnified Party (which shall not be unreasonably withheld, delayed or
conditioned), agree to a settlement of any Claim which could lead to liability
or create any financial or other obligation on the part of the Indemnified Party
for which the Indemnified Party will not be indemnified hereunder or which
admits any wrongdoing or responsibility for the Claim on behalf of the
Indemnified Party.  The Indemnified Party shall cooperate with the Indemnifying
Party and shall be entitled to participate in, but not control, the defense of
such Claim with its own counsel and at its own expense.  In particular, the
Indemnified Party shall furnish such records, information and testimony, provide
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.  Such
cooperation shall include access during normal business hours by the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Claim, and making
the Indemnified Party, its indemnitees and its and their employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any records or information provided.  

22

--------------------------------------------------------------------------------



(d)  If the Indemnifying Party does not give written notice to the Indemnified
Party as set forth in subsection (b) or fails to conduct the defense and
handling of any Claim in good faith after having assumed such, the Indemnified
Party may, at the Indemnifying Party’s expense, select counsel reasonably
acceptable to the Indemnifying Party in connection with conducting the defense
and handling of such Claim and defend or handle such Claim in such manner as it
may deem appropriate.  In such event, the Indemnified Party shall keep the
Indemnifying Party timely apprised of the status of such Claim and shall not
settle such Claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, delayed or conditioned.  If
the Indemnified Party defends or handles such Claim, the Indemnifying Party
shall cooperate with the Indemnified Party, at the Indemnified Party’s request
but at no expense to the Indemnified Party, and shall be entitled to participate
in the defense and handling of such Claim with its own counsel and at its own
expense.

7.3  Special, Indirect and Other Losses.  NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY
DUTY OR OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR FOR ANY ECONOMIC LOSS OR LOSS OF PROFITS SUFFERED BY
THE OTHER PARTY, EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID
TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION
UNDER THIS ARTICLE VII.

Article VIII  

MISCELLANEOUS

8.1  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or by telecopy or facsimile, upon confirmation of receipt, (b) on
the date of confirmed receipt if delivered by a recognized next-day courier
service or (c) on the date of confirmed receipt if delivered by registered or
certified mail return receipt requested, postage prepaid.  All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

23

--------------------------------------------------------------------------------





(i) if to the Company:   Opexa Therapeutics, Inc. 2635 N. Crescent Ridge Drive
The Woodlands, TX 77381 Attention: Chief Financial Officer Facsimile: (281)
872-8585   (ii) if to Novartis:   Novartis Institutes for BioMedical Research,
Inc. 250 Massachusetts Avenue Cambridge, MA 02139 Attention: General Counsel
Facsimile: (617) 871-3349



8.2  Counterparts; Facsimile Signature.  This Agreement may be executed in any
number of counterparts, each of which shall be considered one and the same
agreement and shall become effective when all counterparts have been signed by
each of the parties and delivered to the other party, it being understood that
the parties need not sign the same counterpart.  Any party may execute this
Agreement by facsimile or scanned signature, and the other parties will be
entitled to rely on such facsimile or scanned signature as conclusive evidence
that this Agreement has been duly executed by such party.

8.3  Bulk Sales.  The parties hereto agree to waive compliance with the
provisions of the Laws of any jurisdiction relating to a bulk sale or transfer
of assets that may be applicable to the transactions contemplated by this
Agreement; provided, however, that to the extent Novartis is required to make
any payments with respect to any provisions of the Laws of any jurisdiction
relating to a bulk sale or transfer of assets that may be applicable to the
transactions contemplated by this Agreement, the Company shall fully indemnify
Novartis for such payments pursuant to Section 7.1(a)(iv).

8.4  Further Assurances.  From time to time after the Effective Date and without
further consideration, the parties hereto shall, and shall cause their
respective Affiliates to, execute, acknowledge and deliver such documents and
instruments of conveyance, assignment, assumption, transfer and delivery and
take or cause to be taken such other actions as Novartis or the Company, as
applicable, may reasonably request in order to carry out the purpose and
intention of this Agreement, including, without limitation, to consummate more
effectively the purchase, sale, conveyance, assignment, assumption, transfer and
delivery of the Company Intellectual Property as contemplated by this Agreement,
to vest in Novartis title to the Company Intellectual Property, to assign the
Chicago License to Novartis or as otherwise appropriate to consummate the
transactions contemplated by this Agreement.

24

--------------------------------------------------------------------------------



8.5  Entire Agreement.  This Agreement and the other Transaction Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and terminate and supersede all prior agreements and
understandings, including the Confidentiality Agreement, oral and written, among
the parties hereto with respect to the subject matter hereof and thereof.

8.6  No Third-Party Beneficiaries.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.  Except as provided in Article 7 with respect to the indemnification of
various non-parties, nothing in this Agreement, expressed or implied, is
intended to or shall confer on any Person other than the parties hereto or their
respective successors and assigns, any rights, remedies or Liabilities under or
by reason of this Agreement.

8.7  Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of the other party (which consent shall not be unreasonably withheld,
delayed or conditioned), and any attempt to make any such assignment without
such consent shall be null and void; provided, however, that (i) Novartis may
assign in writing its rights and obligations, in whole or in part, to one or
more of its Affiliates, and (ii) Novartis may assign in writing all of its
rights and obligations to a Third Party in connection with a sale or assignment
of all or substantially all of the assets to which this Agreement relates.

8.8  Amendment and Modification; Waiver.  This Agreement may not be amended,
modified or supplemented, except by an instrument in writing signed on behalf of
each of the parties hereto.  The failure of any party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other party.  No
waiver shall be effective unless it has been given in writing and signed by the
party giving such waiver.

8.9  Enforcement; Jurisdiction.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any federal court or
state court sitting in the State of New York, this being in addition to any
other remedy to which they are entitled at law or in equity subject to the terms
hereof.  In addition, each of the parties hereto (a) hereby irrevocably agrees
that any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by another
party hereto or its successors or assigns may be brought and determined in the
federal courts located in the State of New York, and each party hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts, and (b) irrevocably waives, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process, (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (iii) to the fullest extent permitted
by applicable Law, that (A) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper and (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

25

--------------------------------------------------------------------------------



8.10  Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

8.11  Costs and Expenses.  Regardless of whether the transactions contemplated
by this Agreement are consummated and except as otherwise expressly provided in
this Agreement, the Company, on the one hand, and Novartis, on the other hand,
shall each bear their own costs and expenses (including, without limitation,
attorneys’ fees and costs) incurred in connection with this Agreement and the
transactions contemplated by this Agreement.

8.12  Mutual Drafting.  The parties hereto have been represented by counsel who
have carefully negotiated the provisions hereof.  As a consequence, the parties
do not intend that the presumptions of any Laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement and therefore waive their effects.  The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intent of the parties.

8.13  Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
giving effect to the principles of conflict of laws thereof.

8.14  Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability and shall not render
invalid or unenforceable the remaining terms and provisions of this Agreement or
affect the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as is enforceable.

8.15  Corporate Citizenship.  Novartis gives preference to Third Parties who
share Novartis’ societal and environmental values, as set forth in the Novartis
Policy on Corporate Citizenship and Novartis Corporate Citizenship Guideline #5,
both of which are attached as Exhibit E and incorporated herein by
reference.  Accordingly, Company represents and warrants that this Agreement
will be performed in material compliance with all applicable Laws and
regulations, including, without limitation, Laws and regulations relating to
health, safety and the environment, fair labor practices and unlawful
discrimination.

26

--------------------------------------------------------------------------------



8.17      Privacy Notice.  This Agreement contains information such as name,
signature and contact information (the “Personal Information”) that identifies
or describes one or more individuals.  This Agreement, and the Personal
Information contained herein, from time to time may be transferred to, stored or
otherwise processed in the United States or other countries that have privacy
and data protection Laws that differ from, or are not as stringent as, those
where the Agreement was executed or where the individual(s) resides.  The
Personal Information disclosed in this Agreement will be used for the purposes
of administration and enforcement of this Agreement and/or other actual or
potential legal and business transactions involving the parties.  Storage or
processing of Personal Information disclosed in this Agreement may be electronic
and/or off line.  Execution and delivery of this Agreement constitutes the
representation by each party that if required by the privacy Laws applicable to
such individuals, the individuals identified herein by such party have been
notified of and have consented to, the transfer, storage, and processing of such
Personal Information, as described in this Section.




[Remainder of page intentionally left blank.]













27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

OPEXA THERAPEUTICS, INC.

   

By:

 

/s/ Neil K. Warma

Name:

Neil K. Warma

Title:

President and CEO

   

NOVARTIS INSTITUTES FOR BIOMEDICAL RESEARCH, INC.

   

By:

 

/s/ Mark C. Fishman, M.D.

Name:

Mark C. Fishman, M.D.

Title:

President and CEO

28

